Case:12-13815-TBM Doc#:720 Filed:08/25/21               Entered:08/25/21 12:06:37 Page1 of 1




                      .IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLORADO

 In re:                                       )
                                              )
 UNITED WESTERN BANCORP, INC.,                )      Case No. 12-13815 TBM
 EIN: XX-XXXXXXX                              )      Chapter 7
                                              )
                               Debtor.        )
 ____________________________________________________________________________

                        RESPONSE TO ORDER FOR COMPLIANCE


        Simon E. Rodriguez, Chapter 7 Trustee of the Bankruptcy Estate of United Western
 Bancorp, Inc. (the “Trustee”) by and through his counsel, hereby responds to the Court’s Order for
 Compliance dated August 24, 2021 (Docket No. 718, the “Order”) regarding the Trustee’s
 Application to Employ Dennis D. Russell, CPA, as Tax Special Advisor to the Trustee (Docket
 No. 713), and states as follows:

         1.      Pursuant to the Order, the Affidavit of Dennis D. Russell, which was inadvertently
 not filed with the Trustee’s Application, is attached hereto as Exhibit A.

          DATED: August 25, 2021.
                                              Respectfully submitted,

                                              IRELAND STAPLETON PRYOR & PASCOE, PC



                                              /s/ Mark E. Haynes
                                              Mark E. Haynes, #12312
                                              717 17th Street, Suite 2800
                                              Denver, Colorado 80202
                                              Telephone: (303) 623-2700
                                              Facsimile: (303) 623-2062
                                              Email: mhaynes@irelandstapleton.com

                                              Attorneys for Simon E. Rodriguez, Chapter 7
                                              Trustee




 3554453.1
